[Cite as State v. Spratley, 2021-Ohio-262.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                 CASE NO. 8-20-13

       v.

LAVELLE T. SPRATLEY,                                       OPINION

       DEFENDANT-APPELLANT.




                   Appeal from Logan County Common Pleas Court
                            Trial Court No. CR 19 08 0243

                                       Judgment Affirmed

                            Date of Decision: February 1, 2021




APPEARANCES:

        Alison Boggs for Appellant

        Eric C. Stewart for Appellee
Case No. 8-10-13


PRESTON, J.

       {¶1} Defendant-appellant, Lavelle T. Spratley (“Spratley”), appeals the

April 16, 2020 judgment of sentence of the Logan County Court of Common Pleas.

For the reasons that follow, we affirm.

       {¶2} On the evening of July 6, 2019, Lieutenant Michael Thompson

(“Lieutenant Thompson”) of the Washington Township Police Department was on

traffic patrol duty near Indian Lake in Logan County, Ohio. Lieutenant Thompson,

who is the canine handler for the Washington Township Police Department, was on

duty with his police dog, Bruno. At around 8:53 p.m., Lieutenant Thompson

stopped a tan Honda that was emitting unusually loud noises from its exhaust

system. The vehicle was driven by Tyshawn Thompson (“Tyshawn”). Spratley,

the other occupant of the vehicle, was seated in the front passenger seat. At

approximately 8:55 p.m., Lieutenant Thompson approached the Honda and

established contact with Spratley and Tyshawn.      Lieutenant Thompson asked

Tyshawn to produce his identification, registration, and proof of insurance.

Lieutenant Thompson also requested that Spratley provide identification. However,

Spratley and Tyshawn refused to provide identification until Lieutenant Thompson

told them why the vehicle had been stopped.

       {¶3} Spratley and Tyshawn refused several additional demands for their

identifications, which prompted Lieutenant Thompson to call for backup. Minutes


                                          -2-
Case No. 8-10-13


later, Officer Earl Wisener (“Officer Wisener”) and Chief Rick Core (“Chief Core”)

arrived to support Lieutenant Thompson. By the time Officer Wisener and Chief

Core arrived, Lieutenant Thompson had been trying to identify Spratley and

Tyshawn for nearly four minutes. Once Officer Wisener and Chief Core were on

the scene, Lieutenant Thompson instructed Tyshawn to exit the vehicle. Tyshawn

eventually complied with Lieutenant Thompson’s order and exited the vehicle at

approximately 8:59 p.m. As Lieutenant Thompson spoke to Tyshawn, Officer

Wisener watched Spratley, who remained inside of the vehicle.

       {¶4} When Tyshawn exited the Honda, Lieutenant Thompson told him why

the vehicle had been stopped. Once Tyshawn was informed of the reason for the

stop, he gave his social security number to Lieutenant Thompson, who provided the

number to a dispatcher. Just before 9:01 p.m., the dispatcher informed Lieutenant

Thompson of Tyshawn’s name and of the fact that Tyshawn did not have a valid

driver’s license. Upon learning that Tyshawn was not properly licensed, Lieutenant

Thompson went to ask Spratley whether he had a valid driver’s license. Spratley,

who had not yet given Lieutenant Thompson any form of identification, stated that

he had already told Lieutenant Thompson that he did not have a license. In addition,

when Officer Wisener asked Spratley whether he had a valid driver’s license,

Spratley responded, “No, I don’t have a driver’s license.” (State’s Ex. 1). Thus, as

of approximately 9:02 p.m., it appeared that neither Spratley nor Tyshawn was


                                        -3-
Case No. 8-10-13


capable of legally operating the Honda. According to Lieutenant Thompson, in

circumstances where the driver and the occupants of a stopped vehicle do not

possess valid driver’s licenses, the ordinary procedure is to impound the vehicle.

(Jan. 22, 2020 Tr. at 47-48). However, because Tyshawn’s girlfriend, the registered

owner of the vehicle, was nearby, Lieutenant Thompson agreed to release the

vehicle to her. Consequently, Tyshawn contacted his girlfriend and told her to come

pick up the vehicle.

       {¶5} At around 9:04 p.m., Lieutenant Thompson asked for Tyshawn’s

permission to search the Honda. Tyshawn refused to give consent to search. Having

been denied consent to search, Lieutenant Thompson decided to retrieve Bruno from

his patrol vehicle in order to conduct an exterior sniff of the Honda.           At

approximately 9:06 p.m., Lieutenant Thompson began walking Bruno around the

exterior of the Honda. When Bruno reached the front passenger-side door, he

alerted to the presence of drugs in the vehicle.

       {¶6} After Bruno alerted to the presence of drugs, Officer Wisener opened

the Honda’s front passenger-side door and demanded that Spratley exit the vehicle.

Although Spratley had been argumentative with Lieutenant Thompson and Officer

Wisener throughout the course of the traffic stop, he grew increasingly agitated and

uncooperative as he was ordered out of the vehicle. Eventually, after Spratley had

ignored numerous commands to exit the vehicle, Lieutenant Thompson told


                                         -4-
Case No. 8-10-13


Spratley that he was under arrest. Even then, Spratley persisted in refusing to exit

the vehicle, and Lieutenant Thompson and Officer Wisener were required to reach

into the vehicle to physically remove Spratley. Once they brought Spratley outside

of the Honda, they attempted to handcuff him. However, Spratley resisted, and they

were forced to tackle him to the ground. After a while, Lieutenant Thompson and

Officer Wisener succeeded in handcuffing Spratley, and during a search incident to

his arrest, they found his wallet. Upon locating Spratley’s identification inside of

the wallet, they were finally able to establish Spratley’s identity. After radioing

Spratley’s information to the dispatcher, the dispatcher confirmed that Spratley did

not have a valid driver’s license. Spratley was then placed in the back of Officer

Wisener’s patrol vehicle.

       {¶7} Lieutenant Thompson and Officer Wisener then proceeded to search the

Honda. During the search, Officer Wisener observed what he believed to be

marijuana residue on the passenger-side floorboard. However, the substance was

not collected for later analysis. In addition, Officer Wisener found a loaded 9 mm

handgun in the glovebox. Later, as Spratley was being transported to the Logan

County Jail in Officer Wisener’s patrol vehicle, Spratley volunteered that he was

the owner of the handgun and that he had purchased it at a pawnshop in Tennessee.

       {¶8} After the search of the Honda was completed and Spratley was taken

from the scene, Lieutenant Thompson waited with Tyshawn for Tyshawn’s


                                        -5-
Case No. 8-10-13


girlfriend to take custody of the vehicle. At approximately 9:47 p.m., Tyshawn’s

girlfriend, who had gotten lost en route to the traffic stop, arrived at the scene.

Shortly thereafter, Tyshawn was permitted to leave in the Honda with his girlfriend.

Tyshawn was not issued any citations in connection with the traffic stop.

       {¶9} On August 13, 2019, the Logan County Grand Jury indicted Spratley

on three counts: Count One of improperly handling firearms in a motor vehicle in

violation of R.C. 2923.16(B), a fourth-degree felony; Count Two of obstructing

official business in violation of R.C. 2921.31(A), a second-degree misdemeanor;

and Count Three of resisting arrest in violation of R.C. 2921.33(A), a second-degree

misdemeanor.     (Doc. No. 1).    On October 21, 2019, Spratley appeared for

arraignment and pleaded not guilty to the counts of the indictment. (Doc. No. 16).

       {¶10} On December 24, 2019, Spratley filed a motion to suppress evidence.

(Doc. No. 41). In support of his motion, Spratley argued that neither Lieutenant

Thompson nor Officer Wisener had reasonable suspicion to extend the traffic stop

for purposes of deploying Bruno to sniff around the Honda. (Id.). Spratley

maintained that he was therefore unlawfully seized and that the handgun discovered

during the course of the subsequent search was the fruit of the unlawful seizure.

(Id.). Furthermore, Spratley claimed that his statements admitting ownership of the

handgun were obtained in violation of his rights under the Fifth, Sixth, and

Fourteenth Amendments to the United States Constitution. (Id.).


                                        -6-
Case No. 8-10-13


         {¶11} A hearing on Spratley’s motion to suppress evidence was held on

January 22, 2020. On the day of the hearing, the State filed its memorandum in

opposition to Spratley’s motion to suppress. (Doc. No. 46). On January 30, 2020,

the State filed a supplemental memorandum in response to Spratley’s motion to

suppress. (Doc. No. 51). Spratley filed responses to the State’s memoranda on

January 31, 2020, and on February 3, 2020. (Doc. Nos. 52, 53).

         {¶12} On February 5, 2020, the trial court denied Spratley’s motion to

suppress evidence. (Doc. No. 54).

         {¶13} A change of plea hearing was held on February 28, 2020. At the

change of plea hearing, Spratley withdrew his previous pleas of not guilty and

pleaded no contest to all counts of the indictment. (Doc. No. 72). The trial court

accepted Spratley’s no-contest pleas and found him guilty. (Id.). On April 15, 2020,

the trial court sentenced Spratley to 21 days in the Logan County Jail on each of

Counts One through Three. (Doc. No. 76). The trial court ordered that these jail

terms be served concurrently for an aggregate term of 21 days in the Logan County

Jail. (Id.). The trial court filed its judgment entry of sentence on April 16, 2020.

(Id.).

         {¶14} On April 21, 2020, Spratley filed a notice of appeal. (Doc. No. 84).

He raises one assignment of error for our review.




                                         -7-
Case No. 8-10-13


                                Assignment of Error

       The trial court erred when it denied appellant’s suppression
       motion.

       {¶15} In his assignment of error, Spratley argues that the trial court erred by

denying his motion to suppress evidence.            Spratley argues that Lieutenant

Thompson violated his Fourth Amendment rights by unreasonably prolonging the

traffic stop. He maintains that the traffic stop should have ended at or near the time

that Lieutenant Thompson learned that there were no validly licensed drivers in the

Honda because, by that time, Lieutenant Thompson had all the information he

needed to either arrest Tyshawn, give him a citation, or release him with a warning.

(Appellant’s Brief at 8). Spratley contends that rather than ending the traffic stop

in any of these ways, Lieutenant Thompson instead chose to extend the stop for the

sole purpose of deploying Bruno—an investigative step not “reasonably related” to

the initial justification for the stop. Spratley maintains that because the extension

of the stop had no rational relation to Lieutenant Thompson’s “traffic mission,”

Lieutenant Thompson needed to have a reasonable, articulable suspicion of

additional criminal activity, which, according to Spratley, Lieutenant Thompson did

not possess.

       {¶16} “Appellate review of a motion to suppress presents a mixed question

of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. At

a suppression hearing, the trial court assumes the role of trier of fact and, as such, is

                                          -8-
Case No. 8-10-13


in the best position to evaluate the evidence and the credibility of witnesses. Id. See

State v. Carter, 72 Ohio St.3d 545, 552 (1995). When reviewing a ruling on a

motion to suppress, “an appellate court must accept the trial court’s findings of fact

if they are supported by competent, credible evidence.” Burnside at ¶ 8, citing State

v. Fanning, 1 Ohio St.3d 19 (1982). With respect to the trial court’s conclusions of

law, however, our standard of review is de novo, and we must independently

determine whether the facts satisfy the applicable legal standard. Id., citing State v.

McNamara, 124 Ohio App.3d 706 (4th Dist.1997). Because the facts of this case,

as recited in the opening pages of this opinion, are not in dispute, we are concerned

only with whether these facts satisfy the applicable legal standards. See State v.

Wagner, 3d Dist. Logan No. 8-20-06, 2020-Ohio-5574, ¶ 11.

       {¶17} “The Fourth Amendment to the United States Constitution and Section

14, Article I of the Ohio Constitution guarantee the right to be free from

unreasonable searches and seizures.” State v. Mays, 119 Ohio St.3d 406, 2008-

Ohio-4539, ¶ 7, citing State v. Orr, 91 Ohio St.3d 389, 391 (2001). “Temporary

detention of individuals during the stop of an automobile by the police, even if only

for a brief period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’

within the meaning” of the Fourth Amendment. Whren v. United States, 517 U.S.

806, 809-810, 116 S.Ct. 1769 (1996), citing Delaware v. Prouse, 440 U.S. 648, 653,

99 S.Ct. 1391 (1979), United States v. Martinez-Fuerte, 428 U.S. 543, 556, 96 S.Ct.


                                         -9-
Case No. 8-10-13


3074 (1976), and United States v. Brignoni-Ponce, 422 U.S. 873, 878, 95 S.Ct. 2574

(1975).   The individuals “seized” during the stop of an automobile by law

enforcement officers include persons riding in the automobile as passengers.

Brendlin v. California, 551 U.S. 249, 251, 127 S.Ct. 2400 (2007); State v. Clark,

6th Dist. Wood No. WD-17-025, 2018-Ohio-2029, ¶ 22, quoting State v. Carter, 69

Ohio St.3d 57, 63 (1994). Because an automobile stop involves the seizure of

persons within the meaning of the Fourth Amendment, “[a]n automobile stop is * *

* subject to the constitutional imperative that it not be ‘unreasonable’ under the

circumstances.”    Whren at 810.      A traffic stop is reasonable, and therefore

constitutionally permissible, if it is supported either by probable cause or by a

reasonable, articulable suspicion that a motorist has committed, is committing, or is

about to commit a crime, including a violation of the traffic laws.          State v.

Moiduddin, 3d Dist. Union No. 14-18-15, 2019-Ohio-3544, ¶ 11.              However,

“[w]hen police stop a vehicle without either probable cause or a reasonable

articulable suspicion of criminal activity, the seizure is violative of constitutional

rights and evidence derived from such a stop must be suppressed.” Clark at ¶ 22,

citing Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct. 1684 (1961).

       {¶18} On appeal, Spratley does not challenge the constitutionality of the

initial stop of the vehicle, and after reviewing the record, we are satisfied that

Lieutenant Thompson had probable cause to stop the Honda. Instead, Spratley


                                        -10-
Case No. 8-10-13


argues that the traffic stop, even if lawful at its inception, ultimately violated his

constitutional rights because (1) the stop was prolonged solely in order to deploy

Bruno and (2) Lieutenant Thompson needed, but lacked, the reasonable, articulable

suspicion necessary to prolong the stop for this purpose.

       {¶19} “Both Ohio courts and the United States Supreme Court have

determined that ‘the exterior sniff by a trained narcotics dog to detect the odor of

drugs is not a search within the meaning of the Fourth Amendment to the

Constitution.’” State v. Casey, 12th Dist. Warren No. CA2013-10-090, 2014-Ohio-

2586, ¶ 22, quoting State v. Grenoble, 12th Dist. Preble No. CA2010-09-011, 2011-

Ohio-2343, ¶ 30 and citing United States v. Place, 462 U.S. 696, 707, 103 S.Ct.

2637 (1983). Because an exterior sniff by a trained narcotics dog is not a search,

“[a] drug-detection dog may sniff around the exterior of a * * * vehicle during a

lawful traffic stop in [the] absence of a reasonable suspicion of drug-related

activity.” State v. Chapman, 7th Dist. Belmont No. 18 BE 0004, 2019-Ohio-3339,

¶ 38, citing Illinois v. Caballes, 543 U.S. 405, 409, 125 S.Ct. 834 (2005). Yet,

without a reasonable suspicion of criminal activity beyond that which prompted the

traffic stop, a law enforcement officer cannot prolong the detention for purposes of

performing a dog sniff. Rodriguez v. United States, 575 U.S. 348, 350, 355, 135

S.Ct. 1609 (2015). For a law enforcement officer to conduct a dog sniff without a

reasonable, articulable suspicion of additional criminal activity, the sniff must be


                                        -11-
Case No. 8-10-13


performed within the time reasonably necessary to complete the traffic-related

mission of the stop. See United States v. Stewart, 902 F.3d 664, 671-672 (7th

Cir.2018); United States v. Stubblefield, 682 F.3d 502, 505-506 (6th Cir.2012); State

v. Scarberry, 10th Dist. Franklin No. 15AP-775, 2016-Ohio-7065, ¶ 25-26. Thus,

in dog-sniff cases, it is imperative to define the proper scope of an officer’s traffic-

related mission.

       {¶20} Generally, “‘[w]hen an officer detains a motorist for a traffic violation,

the stop should delay the motorist only for the amount of time necessary to issue a

citation or warning.’” State v. Hall, 2d Dist. Darke No. 2016-CA-13, 2017-Ohio-

2682, ¶ 8, quoting State v. Hill, 2d Dist. Montgomery No. 26345, 2016-Ohio-3087,

¶ 9, citing State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, ¶ 12. However,

“[b]eyond determining whether to issue a traffic ticket, an officer’s mission [also]

includes ‘ordinary inquiries incident to [the traffic] stop.’” Rodriguez at 355,

quoting Caballes at 408. “Typically such inquiries involve checking the driver’s

license, determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Id., citing Prouse,

440 U.S. at 658-660 and 4 Wayne R. LaFave, Search and Seizure, Section 9.3(c),

at 507-517 (5th Ed.2012).         Hence, a traffic stop’s mission involves both

“address[ing] the traffic violation that warranted the stop and attend[ing] to related

safety concerns.” (Internal citation omitted.) Id. at 354. “Authority for the seizure


                                         -12-
Case No. 8-10-13


* * * ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Id., citing United States v. Sharpe, 470 U.S. 675, 686, 105 S.Ct.

1568 (1985).

       {¶21} Here, although Lieutenant Thompson’s traffic-related mission began

as a simple investigation into the Honda’s faulty exhaust system, it acquired a new

dimension as soon as he learned that neither Spratley nor Tyshawn had valid driver’s

licenses. While Lieutenant Thompson did not learn that Spratley and Tyshawn did

not have valid driver’s licenses until approximately nine minutes after the traffic

stop was initiated, this was not Lieutenant Thompson’s fault. Rather, the delay was

caused by Spratley and Tyshawn’s refusal to identify themselves notwithstanding

Lieutenant Thompson’s persistent efforts. When Lieutenant Thompson eventually

learned that Spratley and Tyshawn did not have valid driver’s licenses, Lieutenant

Thompson was obligated to prevent them from operating the Honda.                 R.C.

4510.12(A)(1) (“No person * * * shall operate any motor vehicle upon a public road

or highway * * * unless the person has a valid driver’s license * * *.”). Furthermore,

because there was no one in the Honda capable of driving it away from the traffic

stop, Lieutenant Thompson had to figure out how to safely dispose of the vehicle.

Both of these tasks required Lieutenant Thompson to attend to safety concerns

related to the traffic violation that warranted the stop. Accordingly, these tasks can

be fairly characterized as part of Lieutenant Thompson’s traffic-related mission, and


                                        -13-
Case No. 8-10-13


Lieutenant Thompson was not capable of fully accomplishing his traffic-related

mission until these tasks were completed. See United States v. Gurule, 935 F.3d

878, 884-885 (10th Cir.2019); United States v. Vargas, 848 F.3d 971, 974-975 (11th

Cir.2017).

       {¶22} To carry out the second of the aforementioned tasks—ensuring a safe

disposition of the Honda—Lieutenant Thompson elected to deviate from the

department’s usual impoundment procedures and allow Tyshawn’s girlfriend to

come retrieve the vehicle. Thus, under the facts of this case, Lieutenant Thompson’s

traffic-related mission could not have been completed until Tyshawn’s girlfriend

arrived to collect the Honda.      There is nothing in the record to support that

Lieutenant Thompson was not diligent in arranging for Tyshawn’s girlfriend to take

custody of the vehicle.     To the contrary, the record reflects that Lieutenant

Thompson allowed Tyshawn to make the arrangements with his girlfriend shortly

after Lieutenant Thompson established that Spratley was not validly licensed. In

his brief, Spratley concedes that Lieutenant Thompson “deployed [Bruno] during

the wait for [Tyshawn’s girlfriend].” (Appellant’s Brief at 13). Therefore, the

record does not support that Lieutenant Thompson prolonged the stop in order to

deploy Bruno. Rather, the dog sniff occurred while Lieutenant Thompson was

diligently pursuing his traffic-related mission.




                                         -14-
Case No. 8-10-13


         {¶23} In sum, we conclude that contrary to Spratley’s argument, Lieutenant

Thompson did not prolong the traffic stop in order to deploy Bruno. Instead, any

extension of the traffic stop was necessitated by Lieutenant Thompson’s

responsibility for preventing Spratley and Tyshawn from driving the Honda and for

ensuring that the Honda was safely removed from the public roadway. See Gurule

at 884-885 (“‘What prolonged the stop was not [law enforcement’s] desire to search

the vehicle but the fact that [the] occupants of it could not lawfully drive it away.’”),

quoting Vargas at 974-975.                The record reflects that Lieutenant Thompson

diligently discharged these responsibilities and that the dog sniff occurred within

the time reasonably required for Lieutenant Thompson to complete his traffic-

related mission.1 Therefore, we conclude that the trial court did not err by denying

Spratley’s motion to suppress evidence.

         {¶24} Spratley’s assignment of error is overruled.

         {¶25} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                                 Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/jlr



1
 Because we conclude that Lieutenant Thompson did not prolong the traffic stop in order to conduct the dog
sniff, we need not reach Spratley’s argument that Lieutenant Thompson did not have a reasonable, articulable
suspicion of additional criminal activity.

                                                   -15-